DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 3/15/2021 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered. 

INFORMATION DISCLOSURE STATEMENT
2.	 No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections- 35 USC § 112-enablement
4.         Claim 88 is  rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim  contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." Wands, 8 USPQ2d 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
          In the instant case, the specification does not disclose enough information for one of ordinary skill in the art to arrive at compositions that have the recited stiffness where 

The nature of the invention:
Claim 87 is directed to an article comprising  a composition comprising cross-linked hyaluronic acid and porous silk fibroin particles dispersed therein wherein the cross-linked hyaluronic acid has a crosslink density of about 4 mol % to about 25 mol %, where the porous silk fibroin particles comprise glycerol and have an average particle size of about 10 µm to about 100 µm, wherein the cross-linked hyaluronic acid and the porous silk fibroin particles are present in a volume ratio of about 40:40 to about 80:20 and claim 88 which depends from the composition of claim 87 recites wherein the  stiffness of the composition at 90 % strain is less than a stiffness of the composition at 10 % strain by at least about 20 % (emphasis added). 
Thus, the nature of the invention is a combination of hyaluronic acid and porous silk fibroin particles with a specific stiffness. 

State of the Prior Art: 


The predictability or unpredictability of the art:
Bellas et al. (US 2014/0308362) discloses compositions that contain hyaluronic acid with silk fibroin. Bellas et al. discloses that the silk fibroin particles can be combined with glycerol which affects flexibility of the matrix. The composition is moldable/flexible thus implying not too stiff. Bellas et al. disclose the delivery device (e.g., a syringe) can further comprise a needle. In some embodiments, the delivery device (e.g., a syringe) can further comprise a catheter or a cannula (para 0146). Pavlovic et al. (US 2018/0303742) disclose that with every parameter being equal, the greater degree of crosslinking, the harder the gel becomes. The degree of crosslinking disclosed overlaps with the instant claims. Thus, it appears that it is the degree of crosslinking that lends to the stiffness of the gel. Both of these references disclose the same compositional structure (cross-linked hyaluronic acid) with porous silk fibroin particles but do not disclose the degree of stiffness at 90 % strain is less than a stiffness of the composition at 10 % strain. The art is silent as to how to adjust the composition parameters to arrive at  the stiffness of the article as defined by the composition, therefore unpredictability is high since there is insufficient information. The quantity of experimentation is quite large.



The relative skill of those in the art:
            The level of ordinary skill in the art is one such that injecting cross-linked hyaluronic acid combined with porous silk fibroin particles through a needle and catheter are known in the art. 
The amount of direction or guidance presented:  
The amount of guidance provided in the specification is minimal because the specification provides merely objective statements that in some embodiments the composition is characterized in that the stiffness is decreased by at least about 10 %, at least about 20 %, at least about 30 %, at least about 40 % or at least about 50 % as measured between about 10 % strain and about 90 % strain (see page 9, lines 10-12). The specification discloses that stiffness is measured when the composition is in a fully water saturated state (page 11, lines 6-7). The specification discloses the addition of silk fibroin particles to a cross-linked HA carrier reduces the strain required to cause the composition to yield to flow, while the cross-linked HA alone is more strain-resistant and does not yield as early as the silk fibroin/cross-linked HA composition (lines 20-25, page 23 Fig. 16 A, Example 10).  The specification discloses that the stiffness of the composition may be determined by shear modulus (G’) of the composition (page 25). The specification discloses the stiffness of the composition and compares this to stiffness of cross-linked carrier alone and found that the crosslinked carrier alone is decreased by only 10-15 % (page, 27, lines 17-25 and Fig. 20C). Thus, it appears that the combination of cross-linked carrier and silk fibroin particles are required to obtain 
            These objective statements show that the stiffness may be attained but there is no discussion of what variables to change in order to achieve the desired stiffness.  For example, how does the variation of the concentration of the silk fibroin particles affect the stiffness?  What about the degree of crosslinking of the hyaluronic acid or the molecular weight of the hyaluronic acid?  What effect does the particle size of the silk fibroin have on the stiffness?  None of this information is provided that would constitute guidance to one of skill in the art as to how to make the article with the desired stiffness since the specification does not provide what is needed to accomplish  compositions such that the stiffness at 90 % strain is less than a stiffness of a composition at 10 % strain by at least 10 %. 
The specification does not provide a nexus between what needs to be included in the composition in order to arrive at the desired strain profiles. The specification merely recites the terminology that the compositions can have such strain/extrusion force without demonstrating what is needed (beyond reciting that it is a combination of the HA/silk fibroin) in order to arrive at such strain/extrusion force. Thus, one skilled in the art would face undue search burden in regards to testing any composition comprising any hyaluronic acid with any silk fibroin in any concentration/combinations/particle sizes and cross-linked density of HA. 



The presence or absence of working examples:
The specification does not disclose any evidence to one of skill in the art as to how to make the article with the desired stiffness and extrusion force since the specification does not provide what is needed to accomplish compositions such that the stiffness at 90 % strain is less than a stiffness of a composition at 10 % strain by at least 20 %. 

The quantity of experimentation necessary: 
The current claims recite any concentrations of hyaluronic acid and porous silk fibroin particles dispersed and only recognizes the volume ratio between the two and recites any type of hyaluronic acid (i.e., at any molecular weights). Determination of the type of hyaluronic acid, the correct amount of crosslinking as well as the identity of any crosslinking agents, and the precise concentrations of particles and hyaluronic acid would be a significant undertaking, thus the amount of experimentation would be quite large.


CONCLUSION
Given the complete lack of guidance in applicant's instant disclosure, an undue amount of experimentation is required to realize the full scope of claim 88. Applicant has not described what is critical to the composition such that one obtains the recited 

NEW  REJECTIONS
Claim Rejections- 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 88 and 168 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 88 recites the limitation “wherein the stiffness of the composition” however, claim 87 from which it depends does not recite a stiffness of the composition and thus the claim lacks antecedent basis. 
Claim 168 recites wherein the uncrosslinked hyaluronic acid monomers have an average molecular weight however, claim 157 does not recite “uncrosslinked monomers” and thus the claim lacks antecedent basis. It is believed the claim is similar to that of claim 153 wherein the hyaluronic acid, prior to crosslinking, has the molecular weights recited. 


Claim Rejections- 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 87, 89, 151-163 and 168 are  rejected under 35 U.S.C. 103 as being unpatentable over Bellas et al. (US 2014/0308362),  Pavlovic et al.  (US 2018/0303742) Serban et al. (US 2015/0057685), Jeon et al. “Mechanical properties and degradation behaviors of hyaluronic acid hydrogels cross-linked at various cross-linking densities” and Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation”. 
Bellas et al. (US 2014/0308362) (hereinafter Bellas et al.) disclose a composition comprising hyaluronic acid and porous silk fibroin (para 003, 0006,  0046, 0092 and 0153). The silk fibroin particle matrix can be combined with glycerol which affects flexibility of the matrix (para 0041). The particle size of the silk fibroin particles are from 1µm  to about 2000 µm which is a range that overlaps as 100 % of these particles are this size whereas the average particle size 50% of the claim must be from 10 -1000 µm. The delivery devices include injectable devices as the silk fibroin composition is an injectable composition (para 0024). The composition is moldable/flexible (abstract) and thus not too stiff. The composition can comprise anesthetics such as lidocaine (para 0088). The silk fibroin particles can have a porosity of at least about 80 % which overlaps with the claimed average of 80 % since 100 % of the composition in Bellas would  have porosity of 80%. In some embodiments, the needle or cannula gauge can range from 12 to 34, 15 to 34, 20 to 32, or 25 to 30. The size of the needle or cannula can be determined to allow for an appropriate extrusion force of less than 40N (nominal 
	Bellas in view of Pavlovic does not disclose the hyaluronic acid and the porous silk fibroin particles have a volume ratio of 40:60 to 80:20 or 5:95 to about 60:40.

	Fuentes et al. “The effect of hyaluronic acid on silk fibroin confirmation” disclose that hyaluronic acid has an effect in enhancing β-sheet content observed for silk fibroin and enhancement of β-sheet content observed for the silk fibroin/hyaluronic acid matrices correlated with improved mechanical properties: blended matrices had higher compressive moduli and higher breaking strengths than pure silk fibroin matrices (abstract). The ratio used was a 1.5 % w/v (SF to HA ratio w/w/ 60:40) (section 2.3 and table 1).  Absent any evidence of criticality, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the volume ratio of silk fibroin/HA. One would have been motivated to optimize the HA amount present to tailor to the cell adhesive properties of the composition and to tailor toward the desired mechanical properties such as compressive moduli and breaking strengths. 
	
RESPONSE TO ARGUMENTS
7.	Applicants arguments are moot in view of the new grounds of rejection.
Applicants state that the removal of the features of claims 87 and 157 would fully address the 112 rejection. While the Examiner withdraws the rejection in view of the 

DOUBLE PATENTING 
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 87-89, 151-163 and 168 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-25 of copending Application No. 17200766. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to silk fibroin compositions for injection into soft tissue the differences being the instant claims recite article that is later defined as injection delivery device and the copending claims recite a kit which contains the composition for injection and delivery device. The amounts of the crosslinked hyaluronic acid as well as the density and particles of silk fibroin overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 87-89, 151-163 and 168 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-26of copending Application No. 17200764. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to silk fibroin compositions for injection into soft tissue the differences being the instant claims recite article that is later defined as injection delivery device and the copending claims recite a kit which contains the composition for injection and delivery device. The amounts of the crosslinked hyaluronic acid as well as the density and particles of silk fibroin overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615